UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-7515


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

HASSAAN HAAKIM RASHAAD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:01-cr-00195-MOC-1)


     Submitted:    February 25, 2016           Decided:    March 1, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hassaan Haakim Rashaad, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hassaan Haakim Rashaad appeals the district court’s order

denying Rashaad’s motion for clarification of the schedule of

restitution payments set forth in his 2002 criminal judgment.

We   have   reviewed    the   record   and    find   no    reversible     error.

Accordingly, we affirm the district court’s order.                    See United

States v. Rashaad, No. 3:01-cr-00195-MOC-1 (W.D.N.C. Sept. 16,

2015).      We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the    materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2